Per Curiam : The People, on the relation of John R. Thompson, county treasurer and ex-officio county collector of Cook county, appellee, made application to the county court of that county for judgment and order of sale against certain lots owned by Charles H. Smythe and Roger P. Chew, appellants, to satisfy a delinquent installment of a special assessment levied by the city of Chicago to defray the cost of building a system of sewers. Appellants herein are the same persons who are appellants in People ex rel. v. Smythe, (ante, p. 242.) The same improvement is involved in this case as in that. The assignments of error here relied upon are disposed of by what is said in that opinion, and the judgment here must be like unto the one in that case. A new trial will not be awarded but the judgment of the county court will be reversed and the cause will be remanded to that court, with directions to enter a judgment and order of sale in compliance with section 191 of the Revenue act, the same to be spread at large upon the tax, judgment, sale, redemption and forfeiture record. Reversed and remanded, with directions.